                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.135 Page 1 of 34




                                                         1 BUCKLEY LLP
                                                           FREDRICK S. LEVIN (State Bar No. 187603)
                                                         2 flevin@buckleyfirm.com
                                                           ALI M. ABUGHEIDA (State Bar No. 285284)
                                                         3 aabugheida@buckleyfirm.com
                                                           ERIC CHIANG (State Bar No. 323268)
                                                         4 echiang@buckleyfirm.com
                                                           100 Wilshire Boulevard, Suite 1000
                                                         5 Santa Monica, California 90401
                                                           Telephone: (310) 424-3900
                                                         6 Facsimile: (310) 424-3960
                                                         7
                                                           Attorneys for Defendant Ygrene Energy
                                                         8 Fund, Inc.
                                                         9
                                                        10
                                                                                UNITED STATES DISTRICT COURT
                                                        11
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000




                                                                             SOUTHERN DISTRICT OF CALIFORNIA
                 SANTA MONICA, CALIFORNIA 90401




                                                        12
BUCKLEY LLP




                                                        13
                                                             MANUEL CONCEPCION,                        Case No. 3:19-cv-01465-BAS-MDD
                                                        14
                                                                       Plaintiff,                      DEFENDANT YGRENE ENERGY
                                                        15                                             FUND, INC.’S ANSWER TO FIRST
                                                                 v.                                    AMENDED COMPLAINT
                                                        16
                                                           YGRENE, INC., a California                  The Hon. Cynthia A. Bashant
                                                        17 corporation; YGRENE ENERGY
                                                           FUND, INC., a Delaware corporation;         Trial Date:         None set
                                                        18 YGRENE ESCROW, INC., a Delaware
                                                           corporation; PACE FUNDING
                                                        19 GROUP, LLC, a California LLC;
                                                           HOMESTAR BUILDERS, INC., a
                                                        20 California corporation; HOME
                                                           ENERGY SOLUTIONS, INC., aka
                                                        21 CLEARVIEW., a California
                                                           corporation,
                                                        22
                                                                        Defendants.
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                   1                Case No. 3:19-cv-01465-BAS-MDD
                                                                DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.136 Page 2 of 34




                                                         1         Defendant Ygrene Energy Fund, Inc. (“Defendant” or “Ygrene”) hereby files
                                                         2 its Answer and Affirmative Defenses to Plaintiff’s First Amended Complaint
                                                         3 (“Complaint”).
                                                         4                                      OVERVIEW
                                                         5         1.    Defendant denies that it engaged in “predatory lending practices,” and
                                                         6 lacks information sufficient to form a belief as to the truth of the remaining
                                                         7 allegations in paragraph 1 of the Complaint and, on that basis, denies each and every
                                                         8 such allegation.
                                                         9         2.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        10 the allegations in paragraph 2 of the Complaint and, on that basis, denies each and
                                                        11 every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12         3.    Defendant denies the allegations in paragraph 3 of the Complaint.
BUCKLEY LLP




                                                        13         4.    Defendant admits that PACE is a means of financing certain energy
                                                        14 efficient improvements. Defendant admits that PACE financing obligations may be
                                                        15 repaid through an annual assessment on a property owner’s property tax bill.
                                                        16 Defendant denies that PACE obligations constitute loans. Except as expressly
                                                        17 admitted, Defendant lacks information sufficient to form a belief as to the truth of
                                                        18 the remaining allegations in paragraph 4 of the Complaint and, on that basis, denies
                                                        19 each and every such allegation.
                                                        20         5.    Defendant denies the allegations in paragraph 5 of the Complaint.
                                                        21         6.    Defendant admits that PACE was created by statute and that local
                                                        22 governments can opt into a PACE program. Defendant admits that PACE programs
                                                        23 involve tax assessments. Except as expressly admitted, Defendant lacks information
                                                        24 sufficient to form a belief as to the truth of the remaining allegations in paragraph 6
                                                        25 of the Complaint and, on that basis, denies each and every such allegation.
                                                        26         7.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        27 the allegations in paragraph 7 of the Complaint and, on that basis, denies each and
                                                        28 every such allegation.

                                                                                                     1                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.137 Page 3 of 34




                                                         1        8.     Defendant lacks information sufficient to form a belief as to the truth of
                                                         2 the allegations in paragraph 8 of the Complaint and, on that basis, denies each and
                                                         3 every such allegation.
                                                         4        9.     Defendant lacks information sufficient to form a belief as to the truth of
                                                         5 the remaining allegations in paragraph 9 of the Complaint and, on that basis, denies
                                                         6 each and every such allegation.
                                                         7        10.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         8 the allegations in paragraph 11 of the Complaint and, on that basis, denies each and
                                                         9 every such allegation.
                                                        10 WHAT HAPPENED TO PLAINTIFF
                                                        11        11.    Defendant denies that PACE financing does not have underwriting
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 requirements. Defendant lacks information sufficient to form a belief as to the truth
BUCKLEY LLP




                                                        13 of the remaining allegations in paragraph 11 of the Complaint and, on that basis,
                                                        14 denies each and every such allegation.
                                                        15               a.     Defendant lacks information sufficient to form a belief as to the
                                                        16 truth of the allegations in paragraph 11a of the Complaint and, on that basis, denies
                                                        17 each and every such allegation.
                                                        18               b.     Defendant lacks information sufficient to form a belief as to the
                                                        19 truth of the allegations in paragraph 11b of the Complaint and, on that basis, denies
                                                        20 each and every such allegation.
                                                        21               c.     Defendant lacks information sufficient to form a belief as to the
                                                        22 truth of the allegations in paragraph 11c of the Complaint and, on that basis, denies
                                                        23 each and every such allegation.
                                                        24               d.     Defendant lacks information sufficient to form a belief as to the
                                                        25 truth of the allegations in paragraph 11d of the Complaint and, on that basis, denies
                                                        26 each and every such allegation.
                                                        27               e.     Defendant lacks information sufficient to form a belief as to the
                                                        28 truth of the allegations in paragraph 11e of the Complaint and, on that basis, denies

                                                                                                     2                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.138 Page 4 of 34




                                                         1 each and every such allegation.
                                                         2               f.    Defendant denies that PACE financing does not have
                                                         3 underwriting requirements. Defendant lacks information sufficient to form a belief
                                                         4 as to the truth of the remaining allegations in paragraph 11f of the Complaint and,
                                                         5 on that basis, denies each and every such allegation.
                                                         6        12.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         7 the allegations in paragraph 12 of the Complaint and, on that basis, denies each and
                                                         8 every such allegation.
                                                         9        13.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        10 the allegations in paragraph 13 of the Complaint and, on that basis, denies each and
                                                        11 every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12        14.    Defendant lacks information sufficient to form a belief as to the truth of
BUCKLEY LLP




                                                        13 the allegations in paragraph 14 of the Complaint and, on that basis, denies each and
                                                        14 every such allegation.
                                                        15        15.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        16 the allegations in paragraph 15 of the Complaint and, on that basis, denies each and
                                                        17 every such allegation.
                                                        18        16.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        19 the allegations in paragraph 16 of the Complaint and, on that basis, denies each and
                                                        20 every such allegation.
                                                        21        17.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        22 the allegations in paragraph 17 of the Complaint and, on that basis, denies each and
                                                        23 every such allegation.
                                                        24        18.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        25 the allegations in paragraph 18 of the Complaint and, on that basis, denies each and
                                                        26 every such allegation.
                                                        27        19.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        28 the allegations in paragraph 19 of the Complaint and, on that basis, denies each and

                                                                                                    3                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.139 Page 5 of 34




                                                         1 every such allegation.
                                                         2         20.   Defendant lacks information sufficient to form a belief as to the truth of
                                                         3 the allegations in paragraph 20 of the Complaint and, on that basis, denies each and
                                                         4 every such allegation.
                                                         5         21.   Defendant lacks information sufficient to form a belief as to the truth of
                                                         6 the allegations in paragraph 21 of the Complaint and, on that basis, denies each and
                                                         7 every such allegation.
                                                         8         22.   Defendant lacks information sufficient to form a belief as to the truth of
                                                         9 the allegations in paragraph 22 of the Complaint and, on that basis, denies each and
                                                        10 every such allegation.
                                                        11         23.   Defendant lacks information sufficient to form a belief as to the truth of
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 the allegations in paragraph 23 of the Complaint and, on that basis, denies each and
BUCKLEY LLP




                                                        13 every such allegation.
                                                        14         24.   Defendant lacks information sufficient to form a belief as to the truth of
                                                        15 the allegations in paragraph 24 of the Complaint and, on that basis, denies each and
                                                        16 every such allegation.
                                                        17         25.   Defendant admits that Plaintiff purports to bring this action to seek
                                                        18 redress, but denies that Plaintiff is entitled to any redress. Except as expressly
                                                        19 admitted, Defendant denies the remaining allegations in paragraph 25 of the
                                                        20 Complaint.
                                                        21                             JURISDICTION AND VENUE
                                                        22         26.   Paragraph 26 contains conclusions of law to which no response is
                                                        23 required. To the extent a response is deemed to be required, Defendant admits that
                                                        24 Plaintiff has asserted causes of action under federal law, but denies that Plaintiff is
                                                        25 entitled to any relief under any of the causes of actions referenced in paragraph 26
                                                        26 (or elsewhere). Defendant is without information sufficient to form a belief as to the
                                                        27 truth or the remaining allegations in paragraph 26 of the Complaint and therefore
                                                        28 deny the same.

                                                                                                     4                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.140 Page 6 of 34




                                                         1        27.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         2 the allegations in paragraph 27 of the Complaint and, on that basis, denies each and
                                                         3 every such allegation.
                                                         4        28.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         5 the allegations in paragraph 28 of the Complaint and, on that basis, denies each and
                                                         6 every such allegation.
                                                         7        29.    Defendant does not dispute that this Court has personal jurisdiction
                                                         8 over Defendant. Defendant lacks information sufficient to form a belief as to the
                                                         9 truth of the remaining allegations in paragraph 29 of the Complaint and, on that
                                                        10 basis, denies each and every such allegation.
                                                        11        30.    Defendant lacks information sufficient to form a belief as to the truth of
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 the allegations in paragraph 30 of the Complaint and, on that basis, denies each and
BUCKLEY LLP




                                                        13 every such allegation.
                                                        14                                    DEFINITIONS
                                                        15        31.    The allegations in paragraph 31 are administrative in nature and
                                                        16 therefore do not require a response.
                                                        17               a.    The allegations in paragraph 31a are administrative in nature and
                                                        18 therefore do not require a response.
                                                        19               b.    The allegations in paragraph 31b are administrative in nature and
                                                        20 therefore do not require a response.
                                                        21               c.    The allegations in paragraph 31c are administrative in nature and
                                                        22 therefore do not require a response.
                                                        23                                        PARTIES
                                                        24        32.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        25 the allegations in paragraph 32 of the Complaint and, on that basis, denies each and
                                                        26 every such allegation.
                                                        27        33.    Defendant admits that it is a Delaware corporation qualified to do
                                                        28 business in California. Defendant denies the remaining allegations in paragraph 33.

                                                                                                    5                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.141 Page 7 of 34




                                                         1         34.   Defendant denies that it “operates in conjunction with” Ygrene, Inc.
                                                         2 and Ygrene Escrow Inc. Defendant lacks information sufficient to form a belief as
                                                         3 to the truth of the remaining allegations in paragraph 34 of the Complaint and, on
                                                         4 that basis, denies each and every such allegation.
                                                         5         35.   Defendant denies that it “works with” Ygrene, Inc. and Ygrene Escrow
                                                         6 Inc. as a “specialty finance firm.” Defendant lacks information sufficient to form a
                                                         7 belief as to the truth of the allegations in paragraph 35 of the Complaint and, on that
                                                         8 basis, denies each and every such allegation.
                                                         9         36.   Defendant lacks information sufficient to form a belief as to the truth of
                                                        10 the allegations in paragraph 36 of the Complaint and, on that basis, denies each and
                                                        11 every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12         37.   Defendant lacks information sufficient to form a belief as to the truth of
BUCKLEY LLP




                                                        13 the allegations in paragraph 37 of the Complaint and, on that basis, denies each and
                                                        14 every such allegation.
                                                        15         38.   Defendant lacks information sufficient to form a belief as to the truth of
                                                        16 the allegations in paragraph 38 of the Complaint and, on that basis, denies each and
                                                        17 every such allegation.
                                                        18         39.   Defendant denies the allegations in paragraph 39 of the Complaint.
                                                        19         40.   Defendant admits that Plaintiff obtained PACE financing through
                                                        20 Defendant. Defendant lacks information sufficient to form a belief as to the truth of
                                                        21 the remaining allegations in paragraph 40 of the Complaint and, on that basis, denies
                                                        22 each and every such allegation.
                                                        23         41.   Paragraph 41 contains conclusions of law to which no response is
                                                        24 required. To the extent a response is deemed to be required, Defendant denies the
                                                        25 allegations in paragraph 41 of the Complaint.
                                                        26                              FACTUAL ALLEGATIONS
                                                        27         42.   Defendant denies that it committed any wrongdoing. Defendant lacks
                                                        28 information sufficient to form a belief as to the truth of the remaining allegations in

                                                                                                     6                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.142 Page 8 of 34




                                                         1 paragraph 42 of the Complaint and, on that basis, denies each and every such
                                                         2 allegation.
                                                         3        43.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         4 the allegations in paragraph 43 of the Complaint and, on that basis, denies each and
                                                         5 every such allegation.
                                                         6               d.     Defendant lacks information sufficient to form a belief as to the
                                                         7 truth of the allegations in paragraph 43d of the Complaint and, on that basis, denies
                                                         8 each and every such allegation.
                                                         9               e.     Defendant lacks information sufficient to form a belief as to the
                                                        10 truth of the allegations in paragraph 43e of the Complaint and, on that basis, denies
                                                        11 each and every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12               f.     Defendant lacks information sufficient to form a belief as to the
BUCKLEY LLP




                                                        13 truth of the allegations in paragraph 43f of the Complaint and, on that basis, denies
                                                        14 each and every such allegation.
                                                        15               g.     Defendant lacks information sufficient to form a belief as to the
                                                        16 truth of the allegations in paragraph 43g of the Complaint and, on that basis, denies
                                                        17 each and every such allegation.
                                                        18               h.     Defendant lacks information sufficient to form a belief as to the
                                                        19 truth of the allegations in paragraph 43h of the Complaint and, on that basis, denies
                                                        20 each and every such allegation.
                                                        21               i.     Defendant lacks information sufficient to form a belief as to the
                                                        22 truth of the allegations in paragraph 43i of the Complaint and, on that basis, denies
                                                        23 each and every such allegation.
                                                        24        44.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        25 the allegations in paragraph 44 of the Complaint and, on that basis, denies each and
                                                        26 every such allegation.
                                                        27        45.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        28 the allegations in paragraph 45 of the Complaint and, on that basis, denies each and

                                                                                                     7                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                               Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.143 Page 9 of 34




                                                         1 every such allegation.
                                                         2        46.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         3 the allegations in paragraph 46 of the Complaint and, on that basis, denies each and
                                                         4 every such allegation.
                                                         5        47.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         6 the allegations in paragraph 47 of the Complaint and, on that basis, denies each and
                                                         7 every such allegation.
                                                         8        48.    Defendant lacks information sufficient to form a belief as to the truth of
                                                         9 the allegations in paragraph 48 of the Complaint and, on that basis, denies each and
                                                        10 every such allegation.
                                                        11        49.    Defendant lacks information sufficient to form a belief as to the truth of
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 the allegations in paragraph 49 of the Complaint and, on that basis, denies each and
BUCKLEY LLP




                                                        13 every such allegation.
                                                        14        50.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        15 the allegations in paragraph 50 of the Complaint and, on that basis, denies each and
                                                        16 every such allegation.
                                                        17        51.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        18 the allegations in paragraph 51 of the Complaint and, on that basis, denies each and
                                                        19 every such allegation.
                                                        20        52.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        21 the allegations in paragraph 52 of the Complaint and, on that basis, denies each and
                                                        22 every such allegation.
                                                        23        53.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        24 the allegations in paragraph 53 of the Complaint and, on that basis, denies each and
                                                        25 every such allegation.
                                                        26        54.    Defendant lacks information sufficient to form a belief as to the truth of
                                                        27 the allegations in paragraph 54 of the Complaint and, on that basis, denies each and
                                                        28 every such allegation.

                                                                                                    8                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.144 Page 10 of 34




                                                         1         55.   Defendant lacks information sufficient to form a belief as to the truth of
                                                         2 the allegations in paragraph 55 of the Complaint and, on that basis, denies each and
                                                         3 every such allegation.
                                                         4         56.   Defendant lacks information sufficient to form a belief as to the truth of
                                                         5 the allegations in paragraph 56 of the Complaint and, on that basis, denies each and
                                                         6 every such allegation.
                                                         7         57.   Defendant lacks information sufficient to form a belief as to the truth of
                                                         8 the allegations in paragraph 57 of the Complaint and, on that basis, denies each and
                                                         9 every such allegation.
                                                        10         58.   Defendant lacks information sufficient to form a belief as to the truth of
                                                        11 the allegations in paragraph 58 of the Complaint and, on that basis, denies each and
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 every such allegation.
BUCKLEY LLP




                                                        13         59.   Defendant lacks information sufficient to form a belief as to the truth of
                                                        14 the allegations in paragraph 59 of the Complaint and, on that basis, denies each and
                                                        15 every such allegation.
                                                        16         60.   Defendant denies that Plaintiff entered into a “consumer credit
                                                        17 transaction” with Defendant. Except as expressly admitted, Defendant lacks
                                                        18 information sufficient to form a belief as to the truth of the remaining allegations in
                                                        19 paragraph 60 of the Complaint and, on that basis, denies each and every such
                                                        20 allegation.
                                                        21         61.   Defendant denies that Defendant solicited and extended consumer
                                                        22 credit to Plaintiff. Except as expressly admitted, Defendant lacks information
                                                        23 sufficient to form a belief as to the truth of the remaining allegations in paragraph 61
                                                        24 of the Complaint and, on that basis, denies each and every such allegation.
                                                        25         62.   Defendant denies the allegations in Paragraph 62.
                                                        26         63.   Defendant denies the allegations in Paragraph 63.
                                                        27         64.   Defendant denies that it was required to provide a TILA disclosure.
                                                        28 Defendant lacks information sufficient to form a belief as to the truth of the

                                                                                                     9                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.145 Page 11 of 34




                                                         1 remaining allegations in paragraph 64 of the Complaint and, on that basis, denies
                                                         2 each and every such allegation.
                                                         3         65.   Defendant denies the allegations in Paragraph 65.
                                                         4         66.   Defendant denies the allegations in Paragraph 66.
                                                         5 DEFENDANTS’ ARBITRATION CLAUSES, IF ANY, ARE NOT
                                                         6 ENFORCEABLE UNDER FEDERAL LAW
                                                         7         67.   The allegations in paragraph 67 of the Complaint constitute legal
                                                         8 conclusions to which no response is required. To the extent these allegations may
                                                         9 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        10 belief as to the truth of the allegations in paragraph 67 of the Complaint and, on that
                                                        11 basis, denies each and every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12                              FIRST CAUSE OF ACTION
BUCKLEY LLP




                                                        13                  VIOLATIONS OF TRUTH AND LENDING ACT
                                                        14                                 15 U.S.C. § 1601 et seq.
                                                        15                                (Against All Defendants)
                                                        16         68.   Defendant hereby incorporate its responses to the preceding paragraphs
                                                        17 as though set forth fully herein.
                                                        18         69.   The allegations in paragraph 69 of the Complaint constitute legal
                                                        19 conclusions to which no response is required. To the extent these allegations may
                                                        20 be deemed to require a response, Defendant denies each and every such allegation.
                                                        21         70.   The allegations in paragraph 70 of the Complaint constitute legal
                                                        22 conclusions to which no response is required. To the extent these allegations may
                                                        23 be deemed to require a response, Defendant denies each and every such allegation.
                                                        24         71.   The allegations in paragraph 71 of the Complaint constitute legal
                                                        25 conclusions to which no response is required. To the extent these allegations may
                                                        26 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        27 belief as to the truth of the allegations in paragraph 71 of the Complaint and, on that
                                                        28 basis, denies each and every such allegation.

                                                                                                    10                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.146 Page 12 of 34




                                                         1               a.     The allegations in paragraph 71a of the Complaint constitute
                                                         2 legal conclusions to which no response is required. To the extent these allegations
                                                         3 may be deemed to require a response, Defendant lacks information sufficient to
                                                         4 form a belief as to the truth of the allegations in this subparagraph and, on that basis,
                                                         5 denies each and every such allegation.
                                                         6                      i.     The allegations in paragraph 71a.i of the Complaint
                                                         7 constitute legal conclusions to which no response is required. To the extent these
                                                         8 allegations may be deemed to require a response, Defendant lacks information
                                                         9 sufficient to form a belief as to the truth of the allegations in this subparagraph and,
                                                        10 on that basis, denies each and every such allegation.
                                                        11                      ii.    The allegations in paragraph 71a.ii of the Complaint
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 constitute legal conclusions to which no response is required. To the extent these
BUCKLEY LLP




                                                        13 allegations may be deemed to require a response, Defendant lacks information
                                                        14 sufficient to form a belief as to the truth of the allegations in this subparagraph and,
                                                        15 on that basis, denies each and every such allegation.
                                                        16                      iii.   The allegations in paragraph 71a.iii of the Complaint
                                                        17 constitute legal conclusions to which no response is required. To the extent these
                                                        18 allegations may be deemed to require a response, Defendant lacks information
                                                        19 sufficient to form a belief as to the truth of the allegations in this subparagraph and,
                                                        20 on that basis, denies each and every such allegation.
                                                        21                      iv.    The allegations in paragraph 71a.iv of the Complaint
                                                        22 constitute legal conclusions to which no response is required. To the extent these
                                                        23 allegations may be deemed to require a response, Defendant lacks information
                                                        24 sufficient to form a belief as to the truth of the allegations in this subparagraph and,
                                                        25 on that basis, denies each and every such allegation.
                                                        26                      v.     The allegations in paragraph 71a.v of the Complaint
                                                        27 constitute legal conclusions to which no response is required. To the extent these
                                                        28 allegations may be deemed to require a response, Defendant lacks information

                                                                                                    11                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.147 Page 13 of 34




                                                         1 sufficient to form a belief as to the truth of the allegations in this subparagraph and,
                                                         2 on that basis, denies each and every such allegation.
                                                         3                      vi.     The allegations in paragraph 71a.vi of the Complaint
                                                         4 constitute legal conclusions to which no response is required. To the extent these
                                                         5 allegations may be deemed to require a response, Defendant lacks information
                                                         6 sufficient to form a belief as to the truth of the allegations in this subparagraph and,
                                                         7 on that basis, denies each and every such allegation.
                                                         8               b.     The allegations in paragraph 71b of the Complaint constitute
                                                         9 legal conclusions to which no response is required. To the extent these allegations
                                                        10 may be deemed to require a response, Defendant lacks information sufficient to
                                                        11 form a belief as to the truth of the allegations in this subparagraph and, on that basis,
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 denies each and every such allegation.
BUCKLEY LLP




                                                        13         72.   The allegations in paragraph 72 of the Complaint constitute legal
                                                        14 conclusions to which no response is required. To the extent these allegations may
                                                        15 be deemed to require a response, Defendant denies each and every such allegation.
                                                        16         73.   Defendant denies the allegations in paragraph 73.
                                                        17         74.   The allegations in paragraph 74 of the Complaint constitute legal
                                                        18 conclusions to which no response is required. To the extent these allegations may
                                                        19 be deemed to require a response, Defendant denies each and every such allegation.
                                                        20         75.   The allegations in paragraph 75 of the Complaint constitute legal
                                                        21 conclusions to which no response is required. To the extent these allegations may
                                                        22 be deemed to require a response, Defendant denies each and every such allegation.
                                                        23                             SECOND CAUSE OF ACTION
                                                        24           VIOLATIONS OF CALIFORNIA ROSENTHAL FAIR DEBT
                                                        25                            COLLECTIONS PRACTICES ACT
                                                        26                            California Civil Code § 1788, et seq.
                                                        27                                 (Against All Defendants)
                                                        28         76.   Defendant hereby incorporate its responses to the preceding paragraphs

                                                                                                    12                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.148 Page 14 of 34




                                                         1 as though set forth fully herein.
                                                         2        77.    The allegations in paragraph 77 of the Complaint constitute legal
                                                         3 conclusions to which no response is required. To the extent these allegations may
                                                         4 be deemed to require a response, Defendant denies each and every such allegation.
                                                         5        78.    The allegations in paragraph 78 of the Complaint constitute legal
                                                         6 conclusions to which no response is required. To the extent these allegations may
                                                         7 be deemed to require a response, Defendant lacks sufficient information to form a
                                                         8 belief as to the truth of the allegation and, on that basis, denies each and every such
                                                         9 allegation.
                                                        10        79.    The allegations in paragraph 79 of the Complaint constitute legal
                                                        11 conclusions to which no response is required. To the extent these allegations may
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 be deemed to require a response, Defendant denies each and every such allegation.
BUCKLEY LLP




                                                        13        80.    The allegations in paragraph 80 of the Complaint constitute legal
                                                        14 conclusions to which no response is required. To the extent these allegations may
                                                        15 be deemed to require a response, Defendant denies each and every such allegation.
                                                        16                             THIRD CAUSE OF ACTION
                                                        17      VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                                        18                                 15 U.S.C. § 1682, et seq.
                                                        19                                (Against All Defendants)
                                                        20        81.    Defendant hereby incorporate its responses to the preceding paragraphs
                                                        21 as though set forth fully herein.
                                                        22        82.    The allegations in paragraph 82 of the Complaint constitute legal
                                                        23 conclusions to which no response is required. To the extent these allegations may
                                                        24 be deemed to require a response, Defendant denies each and every such allegation.
                                                        25        83.    The allegations in paragraph 83 of the Complaint constitute legal
                                                        26 conclusions to which no response is required. To the extent these allegations may
                                                        27 be deemed to require a response, Defendant denies each and every such allegation.
                                                        28        84.    The allegations in paragraph 84 of the Complaint constitute legal

                                                                                                    13                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.149 Page 15 of 34




                                                         1 conclusions to which no response is required. To the extent these allegations may
                                                         2 be deemed to require a response, Defendant denies each and every such allegation.
                                                         3                           FOURTH CAUSE OF ACTION
                                                         4    VIOLATIONS OF REAL ESTATE SETTLEMENT PROCEDURES ACT
                                                         5                                12 U.S.C. § 2605, et seq.
                                                         6                               (Against All Defendants)
                                                         7        85.    Defendant hereby incorporate its responses to the preceding paragraphs
                                                         8 as though set forth fully herein.
                                                         9        86.    The allegations in paragraph 86 of the Complaint constitute legal
                                                        10 conclusions to which no response is required. To the extent these allegations may
                                                        11 be deemed to require a response, Defendant denies each and every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12        87.    Defendant admits that the language of California Financial Code
BUCKLEY LLP




                                                        13 Section 50505 speaks for itself.
                                                        14        88.    The allegations in paragraph 88 of the Complaint constitute legal
                                                        15 conclusions to which no response is required. To the extent these allegations may
                                                        16 be deemed to require a response, Defendant denies each and every such allegation.
                                                        17        89.    The allegations in paragraph 89 of the Complaint constitute legal
                                                        18 conclusions to which no response is required. To the extent these allegations may
                                                        19 be deemed to require a response, Defendant denies each and every such allegation.
                                                        20        90.    The allegations in paragraph 90 of the Complaint constitute legal
                                                        21 conclusions to which no response is required. To the extent these allegations may
                                                        22 be deemed to require a response, Defendant denies each and every such allegation.
                                                        23        91.    The allegations in paragraph 91 of the Complaint constitute legal
                                                        24 conclusions to which no response is required. To the extent these allegations may
                                                        25 be deemed to require a response, Defendant denies each and every such allegation.
                                                        26        92.    The allegations in paragraph 92 of the Complaint constitute legal
                                                        27 conclusions to which no response is required. To the extent these allegations may
                                                        28 be deemed to require a response, Defendant denies each and every such allegation.

                                                                                                   14                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.150 Page 16 of 34




                                                         1         93.   The allegations in paragraph 93 of the Complaint constitute legal
                                                         2 conclusions to which no response is required. To the extent these allegations may
                                                         3 be deemed to require a response, Defendant denies each and every such allegation.
                                                         4                              FIFTH CAUSE OF ACTION
                                                         5                    FRAUD-INTENTIONAL MISREPRESENTATION
                                                         6                                 (Against All Defendants)
                                                         7         94.   Defendant hereby incorporate its responses to the preceding paragraphs
                                                         8 as though set forth fully herein.
                                                         9         95.   The allegations in paragraph 95 of the Complaint constitute legal
                                                        10 conclusions to which no response is required. To the extent these allegations may
                                                        11 be deemed to require a response, Defendant lacks information sufficient to form a
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 belief as to the truth of the allegations in paragraph 95 of the Complaint and, on that
BUCKLEY LLP




                                                        13 basis, denies each and every such allegation.
                                                        14               c.      Defendant lacks information sufficient to form a belief as to the
                                                        15 truth of the allegations in paragraph 95c of the Complaint and, on that basis, denies
                                                        16 each and every such allegation.
                                                        17               d.      Defendant lacks information sufficient to form a belief as to the
                                                        18 truth of the allegations in paragraph 95d of the Complaint and, on that basis, denies
                                                        19 each and every such allegation.
                                                        20               e.      Defendant lacks information sufficient to form a belief as to the
                                                        21 truth of the allegations in paragraph 95e of the Complaint and, on that basis, denies
                                                        22 each and every such allegation.
                                                        23               f.      Defendant lacks information sufficient to form a belief as to the
                                                        24 truth of the allegations in paragraph 95f of the Complaint and, on that basis, denies
                                                        25 each and every such allegation.
                                                        26               g.      Defendant lacks information sufficient to form a belief as to the
                                                        27 truth of the allegations in paragraph 95g of the Complaint and, on that basis, denies
                                                        28 each and every such allegation.

                                                                                                    15                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.151 Page 17 of 34




                                                         1               h.     Defendant lacks information sufficient to form a belief as to the
                                                         2 truth of the allegations in paragraph 95h of the Complaint and, on that basis, denies
                                                         3 each and every such allegation.
                                                         4         96.   The allegations in paragraph 96 of the Complaint constitute legal
                                                         5 conclusions to which no response is required. To the extent these allegations may
                                                         6 be deemed to require a response, Defendant lacks information sufficient to form a
                                                         7 belief as to the truth of the allegations in paragraph 96 of the Complaint and, on that
                                                         8 basis, denies each and every such allegation.
                                                         9         97.   The allegations in paragraph 97 of the Complaint constitute legal
                                                        10 conclusions to which no response is required. To the extent these allegations may
                                                        11 be deemed to require a response, Defendant lacks information sufficient to form a
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 belief as to the truth of the allegations in paragraph 97 of the Complaint and, on that
BUCKLEY LLP




                                                        13 basis, denies each and every such allegation.
                                                        14         98.   The allegations in paragraph 98 of the Complaint constitute legal
                                                        15 conclusions to which no response is required. To the extent these allegations may
                                                        16 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        17 belief as to the truth of the allegations in paragraph 98 of the Complaint and, on that
                                                        18 basis, denies each and every such allegation.
                                                        19         99.   The allegations in paragraph 99 of the Complaint constitute legal
                                                        20 conclusions to which no response is required. To the extent these allegations may
                                                        21 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        22 belief as to the truth of the allegations in paragraph 99 of the Complaint and, on that
                                                        23 basis, denies each and every such allegation.
                                                        24         100. The allegations in paragraph 100 of the Complaint constitute legal
                                                        25 conclusions to which no response is required. To the extent these allegations may
                                                        26 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        27 belief as to the truth of the allegations in paragraph 100 of the Complaint and, on
                                                        28 that basis, denies each and every such allegation.

                                                                                                    16                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.152 Page 18 of 34




                                                         1        101. The allegations in paragraph 101 of the Complaint constitute legal
                                                         2 conclusions to which no response is required. To the extent these allegations may
                                                         3 be deemed to require a response, Defendant denies each and every such allegation.
                                                         4        102. The allegations in paragraph 102 of the Complaint constitute legal
                                                         5 conclusions to which no response is required. To the extent these allegations may
                                                         6 be deemed to require a response, Defendant denies each and every such allegation.
                                                         7        103. The allegations in paragraph 103 of the Complaint constitute legal
                                                         8 conclusions to which no response is required. To the extent these allegations may
                                                         9 be deemed to require a response, Defendant denies each and every such allegation.
                                                        10        104. The allegations in paragraph 104 of the Complaint constitute legal
                                                        11 conclusions to which no response is required. To the extent these allegations may
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 be deemed to require a response, Defendant denies each and every such allegation.
BUCKLEY LLP




                                                        13                             SIXTH CAUSE OF ACTION
                                                        14                    FRAUD-NEGLIGENT MISREPRESENTATION
                                                        15                                (Against All Defendants)
                                                        16        105. Defendant hereby incorporate its responses to the preceding paragraphs
                                                        17 as though set forth fully herein.
                                                        18        106. The allegations in paragraph 106 of the Complaint constitute legal
                                                        19 conclusions to which no response is required. To the extent these allegations may
                                                        20 be deemed to require a response, Defendant denies each and every such allegation.
                                                        21               i.     Defendant lacks information sufficient to form a belief as to the
                                                        22 truth of the allegations in paragraph 106i of the Complaint and, on that basis, denies
                                                        23 each and every such allegation.
                                                        24               j.     Defendant lacks information sufficient to form a belief as to the
                                                        25 truth of the allegations in paragraph 106j of the Complaint and, on that basis, denies
                                                        26 each and every such allegation.
                                                        27               k.     Defendant lacks information sufficient to form a belief as to the
                                                        28 truth of the allegations in paragraph 106k of the Complaint and, on that basis, denies

                                                                                                    17                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.153 Page 19 of 34




                                                         1 each and every such allegation.
                                                         2               l.     Defendant lacks information sufficient to form a belief as to the
                                                         3 truth of the allegations in paragraph 106l of the Complaint and, on that basis, denies
                                                         4 each and every such allegation.
                                                         5               m.     Defendant lacks information sufficient to form a belief as to the
                                                         6 truth of the allegations in paragraph 106m of the Complaint and, on that basis,
                                                         7 denies each and every such allegation.
                                                         8               n.     Defendant lacks information sufficient to form a belief as to the
                                                         9 truth of the allegations in paragraph 106n of the Complaint and, on that basis, denies
                                                        10 each and every such allegation.
                                                        11        107. The allegations in paragraph 107 of the Complaint constitute legal
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 conclusions to which no response is required. To the extent these allegations may
BUCKLEY LLP




                                                        13 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        14 belief as to the truth of the allegations in paragraph 107 of the Complaint and, on
                                                        15 that basis, denies each and every such allegation.
                                                        16        108. The allegations in paragraph 108 of the Complaint constitute legal
                                                        17 conclusions to which no response is required. To the extent these allegations may
                                                        18 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        19 belief as to the truth of the allegations in paragraph 108 of the Complaint and, on
                                                        20 that basis, denies each and every such allegation.
                                                        21        109. The allegations in paragraph 109 of the Complaint constitute legal
                                                        22 conclusions to which no response is required. To the extent these allegations may
                                                        23 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        24 belief as to the truth of the allegations in paragraph 109 of the Complaint and, on
                                                        25 that basis, denies each and every such allegation.
                                                        26        110. The allegations in paragraph 110 of the Complaint constitute legal
                                                        27 conclusions to which no response is required. To the extent these allegations may
                                                        28 be deemed to require a response, Defendant lacks information sufficient to form a

                                                                                                    18                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.154 Page 20 of 34




                                                         1 belief as to the truth of the allegations in paragraph 110, of the Complaint and, on
                                                         2 that basis, denies each and every such allegation.
                                                         3        111. The allegations in paragraph 111 of the Complaint constitute legal
                                                         4 conclusions to which no response is required. To the extent these allegations may
                                                         5 be deemed to require a response, Defendant lacks information sufficient to form a
                                                         6 belief as to the truth of the allegations in paragraph 111 of the Complaint and, on
                                                         7 that basis, denies each and every such allegation.
                                                         8        112. The allegations in paragraph 112 of the Complaint constitute legal
                                                         9 conclusions to which no response is required. To the extent these allegations may
                                                        10 be deemed to require a response, Defendant denies each and every such allegation.
                                                        11        113. The allegations in paragraph 113 of the Complaint constitute legal
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 conclusions to which no response is required. To the extent these allegations may
BUCKLEY LLP




                                                        13 be deemed to require a response, Defendant denies each and every such allegation.
                                                        14        114. The allegations in paragraph 114 of the Complaint constitute legal
                                                        15 conclusions to which no response is required. To the extent these allegations may
                                                        16 be deemed to require a response, Defendant denies each and every such allegation.
                                                        17                           SEVENTH CAUSE OF ACTION
                                                        18        VIOLATIONS OF CALIFORNIA BUSINESS AND PROFESSIONS
                                                        19                                     CODE § 17200
                                                        20                                (Against All Defendants)
                                                        21        115. Defendant hereby incorporate its responses to the preceding paragraphs
                                                        22 as though set forth fully herein.
                                                        23        116. The allegations in paragraph 116 of the Complaint constitute legal
                                                        24 conclusions to which no response is required. To the extent these allegations may
                                                        25 be deemed to require a response, Defendant denies each and every such allegation.
                                                        26        117. The allegations in paragraph 117 of the Complaint constitute legal
                                                        27 conclusions to which no response is required. To the extent these allegations may
                                                        28 be deemed to require a response, Defendant denies each and every such allegation.

                                                                                                    19                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.155 Page 21 of 34




                                                         1         118. Defendant admits that Plaintiff seeks injunctive relief but denies that
                                                         2 Plaintiff is entitled to such injunctive relief. Except as expressly admitted herein,
                                                         3 Defendant denies the remaining allegations in paragraph 118.
                                                         4         119. Defendant admits that Plaintiff seeks restitution, disgorgement, costs of
                                                         5 suit, attorneys’ fees, and other relief but denies that Plaintiff is entitled to any such
                                                         6 relief. Except as expressly admitted herein, Defendant denies the remaining
                                                         7 allegations in paragraph 119.
                                                         8         120. The allegations in paragraph 120 of the Complaint constitute legal
                                                         9 conclusions to which no response is required. To the extent these allegations may
                                                        10 be deemed to require a response, Defendant denies each and every such allegation.
                                                        11                             EIGHTH CAUSE OF ACTION
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12                               BREACH OF CONTRACT
BUCKLEY LLP




                                                        13                                 (Against All Defendants)
                                                        14         121. Defendant hereby incorporate its responses to the preceding paragraphs
                                                        15 as though set forth fully herein.
                                                        16         122. The allegations in paragraph 122 of the Complaint constitute legal
                                                        17 conclusions to which no response is required. To the extent these allegations may
                                                        18 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        19 belief as to the truth of the allegations in paragraph 122 of the Complaint and, on
                                                        20 that basis, denies each and every such allegation.
                                                        21         123. The allegations in paragraph 123 of the Complaint constitute legal
                                                        22 conclusions to which no response is required. To the extent these allegations may
                                                        23 be deemed to require a response, Defendant lacks information sufficient to form a
                                                        24 belief as to the truth of the allegations in paragraph 123 of the Complaint and, on
                                                        25 that basis, denies each and every such allegation.
                                                        26         124. The allegations in paragraph 124 of the Complaint constitute legal
                                                        27 conclusions to which no response is required. To the extent these allegations may
                                                        28 be deemed to require a response, Defendant lacks information sufficient to form a

                                                                                                    20                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.156 Page 22 of 34




                                                         1 belief as to the truth of the allegations in paragraph 124 of the Complaint and, on
                                                         2 that basis, denies each and every such allegation.
                                                         3         125. Defendant admits that Plaintiff seeks restitution, disgorgement, costs of
                                                         4 suit, attorneys’ fees, and other relief but denies that Plaintiff is entitled to any such
                                                         5 relief. Except as expressly admitted herein, Defendant denies the remaining
                                                         6 allegations in paragraph 125.
                                                         7                              NINTH CAUSE OF ACTION
                                                         8       BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                                         9                                        DEALINGS
                                                        10                                 (Against All Defendants)
                                                        11         126. Defendant hereby incorporate its responses to the preceding paragraphs
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 as though set forth fully herein.
BUCKLEY LLP




                                                        13         127. The allegations in paragraph 127 of the Complaint constitute legal
                                                        14 conclusions to which no response is required. To the extent these allegations may
                                                        15 be deemed to require a response, Defendant denies each and every such allegation.
                                                        16         128. The allegations in paragraph 128 of the Complaint constitute legal
                                                        17 conclusions to which no response is required. To the extent these allegations may
                                                        18 be deemed to require a response, Defendant lacks sufficient information to form a
                                                        19 belief as to the truth of the allegation and, on that basis, denies each and every such
                                                        20 allegation.
                                                        21         129. The allegations in paragraph 129 of the Complaint constitute legal
                                                        22 conclusions to which no response is required. To the extent these allegations may
                                                        23 be deemed to require a response, Defendant lacks sufficient information to form a
                                                        24 belief as to the truth of the allegation and, on that basis, denies each and every such
                                                        25 allegation.
                                                        26         130. The allegations in paragraph 130 of the Complaint constitute legal
                                                        27 conclusions to which no response is required. To the extent these allegations may
                                                        28 be deemed to require a response, Defendant denies each and every such allegation.

                                                                                                    21                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.157 Page 23 of 34




                                                         1        131. The allegations in paragraph 131 of the Complaint constitute legal
                                                         2 conclusions to which no response is required. To the extent these allegations may
                                                         3 be deemed to require a response, Defendant lacks sufficient information to form a
                                                         4 belief as to the truth of the allegation and, on that basis, denies each and every such
                                                         5 allegation.
                                                         6        132. The allegations in paragraph 132 of the Complaint constitute legal
                                                         7 conclusions to which no response is required. To the extent these allegations may
                                                         8 be deemed to require a response, Defendant denies each and every such allegation.
                                                         9               j.     Defendant lacks information sufficient to form a belief as to the
                                                        10 truth of the allegations in paragraph 132j of the Complaint and, on that basis, denies
                                                        11 each and every such allegation.
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12               k.     The allegations in paragraph 132k of the Complaint constitute
BUCKLEY LLP




                                                        13 legal conclusions to which no response is required. To the extent these allegations
                                                        14 may be deemed to require a response, Defendant denies each and every such
                                                        15 allegation.
                                                        16               l.     Defendant lacks information sufficient to form a belief as to the
                                                        17 truth of the allegations in paragraph 132l of the Complaint and, on that basis, denies
                                                        18 each and every such allegation.
                                                        19        133. The allegations in paragraph 133 of the Complaint constitute legal
                                                        20 conclusions to which no response is required. To the extent these allegations may
                                                        21 be deemed to require a response, Defendant denies each and every such allegation.
                                                        22                             TENTH CAUSE OF ACTION
                                                        23         ELDER FINANCIAL ABUSE IN VIOLATION OF WELFARE &
                                                        24                        INSTITUTIONS CODE § 5160, et seq.
                                                        25                                (Against All Defendants)
                                                        26        134. Defendant hereby incorporate its responses to the preceding paragraphs
                                                        27 as though set forth fully herein.
                                                        28        135. The allegations in paragraph 135 of the Complaint constitute legal

                                                                                                    22                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.158 Page 24 of 34




                                                         1 conclusions to which no response is required. To the extent these allegations may
                                                         2 be deemed to require a response, Defendant lacks information sufficient to form a
                                                         3 belief as to the truth of the allegations in paragraph 135 of the Complaint and, on
                                                         4 that basis, denies each and every such allegation.
                                                         5        136. Defendant lacks information sufficient to form a belief as to the truth of
                                                         6 the allegations in paragraph 136 of the Complaint and, on that basis, denies each and
                                                         7 every such allegation.
                                                         8        137. The allegations in paragraph 137 of the Complaint constitute legal
                                                         9 conclusions to which no response is required. To the extent these allegations may
                                                        10 be deemed to require a response, Defendant denies each and every such allegation.
                                                        11        138. The allegations in paragraph 138 of the Complaint constitute legal
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 conclusions to which no response is required. To the extent these allegations may
BUCKLEY LLP




                                                        13 be deemed to require a response, Defendant denies each and every such allegation.
                                                        14        139. The allegations in paragraph 139 of the Complaint constitute legal
                                                        15 conclusions to which no response is required. To the extent these allegations may
                                                        16 be deemed to require a response, Defendant denies each and every such allegation.
                                                        17        140. The allegations in paragraph 140 of the Complaint constitute legal
                                                        18 conclusions to which no response is required. To the extent these allegations may
                                                        19 be deemed to require a response, Defendant denies each and every such allegation.
                                                        20        141. The allegations in paragraph 141 of the Complaint constitute legal
                                                        21 conclusions to which no response is required. To the extent these allegations may
                                                        22 be deemed to require a response, Defendant denies each and every such allegation.
                                                        23        142. The allegations in paragraph 142 of the Complaint constitute legal
                                                        24 conclusions to which no response is required. To the extent these allegations may
                                                        25 be deemed to require a response, Defendant denies each and every such allegation.
                                                        26        143. The allegations in paragraph 143 of the Complaint constitute legal
                                                        27 conclusions to which no response is required. To the extent these allegations may
                                                        28 be deemed to require a response, Defendant denies each and every such allegation.

                                                                                                   23                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.159 Page 25 of 34




                                                         1                           ALLEGED PRAYER FOR RELIEF
                                                         2           1.    Defendant admits that Plaintiff seeks a judgment in Plaintiff’s favor
                                                         3 against Defendants, and each of them, but denies that Plaintiff is entitled to such
                                                         4 judgment.
                                                         5           2.    Defendant admits that Plaintiff seeks an order requiring Defendants to
                                                         6 show cause, if any, why they should not be enjoined during the pendency of this
                                                         7 action but denies that Plaintiff is entitled to such an order.
                                                         8           3.    Defendant admits that Plaintiff seeks an order stating that Defendants
                                                         9 engaged in unfair business practices but denies that Plaintiff is entitled to such an
                                                        10 order.
                                                        11           4.    Defendant admits that Plaintiff seeks damages, disgorgement, and
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 injunctive relief under California’s common and statutory law of unfair practices but
BUCKLEY LLP




                                                        13 denies that Plaintiff is entitled to any such relief.
                                                        14           5.    Defendant admits that Plaintiff seeks compensatory and statutory
                                                        15 damages, attorney’s fees and costs according to proof at trial but denies that Plaintiff
                                                        16 is entitled to any such damages, fees, or costs.
                                                        17           6.    Defendant admits that Plaintiff seeks attorney’s fees and costs pursuant
                                                        18 to Welfare & Institutions Code Section 15657.5 but denies that Plaintiff it entitled to
                                                        19 such attorney’s fees.
                                                        20           7.    Defendant admits that Plaintiff seeks exemplary damages but denies
                                                        21 that Plaintiff is entitled to such damages.
                                                        22           8.    Defendant admits that Plaintiff seeks treble remedies under California
                                                        23 Code Section 3345 but denies that Plaintiff is entitled to such remedies.
                                                        24           9.    Defendant admits that Plaintiff seeks other and further relief as the
                                                        25 Court may deem just and proper but denies that Plaintiff is entitled to any such
                                                        26 relief.
                                                        27                               AFFIRMATIVE DEFENSES
                                                        28           Without assuming any burden that it would not otherwise bear under

                                                                                                    24                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.160 Page 26 of 34




                                                         1 applicable law, and reserving its right to amend its Answer to assert additional
                                                         2 defenses, Defendant asserts the following defenses:
                                                         3                             FIRST AFFIRMATIVE DEFENSE
                                                         4                                   (Failure to State a Claim)
                                                         5         1.    The Complaint fails to state any claim upon which relief can be granted
                                                         6 against Defendants.
                                                         7                            SECOND AFFIRMATIVE DEFENSE
                                                         8                                     (Complaint Uncertain)
                                                         9         2.    Each and all of the purported causes of action set forth in the Complaint
                                                        10 are uncertain, ambiguous and unintelligible.
                                                        11                             THIRD AFFIRMATIVE DEFENSE
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12                                 (Failure to Mitigate Damages)
BUCKLEY LLP




                                                        13         3.    Plaintiff has failed to diligently mitigate their damages, if any.
                                                        14                            FOURTH AFFIRMATIVE DEFENSE
                                                        15                         (Plaintiff’s Negligence or Other Legal Fault)
                                                        16         4.    Defendant alleges that Plaintiff’s claims for damages, if any, are barred
                                                        17 by Plaintiff’s negligence, or other legal fault of Plaintiff and/or by the negligence or
                                                        18 other legal fault of persons and entities other than Defendant.
                                                        19                             FIFTH AFFIRMATIVE DEFENSE
                                                        20                                    (Lawful Conduct)
                                                        21         5.    Defendant asserts that its conduct and that of its employees and/or
                                                        22 agents were at all times reasonable and lawful under the circumstances.
                                                        23                             SIXTH AFFIRMATIVE DEFENSE
                                                        24                                         (Waiver)
                                                        25         6.    As a matter of fact and law, Plaintiff has waived any and all claims
                                                        26 related to Defendant’s actions or omissions in this matter.
                                                        27
                                                        28

                                                                                                    25                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.161 Page 27 of 34




                                                         1                           SEVENTH AFFIRMATIVE DEFENSE
                                                         2                                         (Laches)
                                                         3         7.    By reason of Plaintiff’s own conduct, including unreasonable delay,
                                                         4 Plaintiff is barred under the doctrine of laches from obtaining any relief against
                                                         5 Defendants.
                                                         6                            EIGHTH AFFIRMATIVE DEFENSE
                                                         7                                        (Estoppel)
                                                         8         8.    By reason of Plaintiff’s own conduct, representations, omissions and
                                                         9 delays, Plaintiff is estopped from claiming any recovery against Defendant.
                                                        10                             NINTH AFFIRMATIVE DEFENSE
                                                        11                            (Ratification, Consent, Release)
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12         9.    Plaintiff’s claims are barred, in whole or in part, by the doctrines of
BUCKLEY LLP




                                                        13 ratification and/or consent and/or to the extent that they have been released by
                                                        14 agreement or operation of law.
                                                        15                             TENTH AFFIRMATIVE DEFENSE
                                                        16                     (Acting in Good Faith, No Violation of Law)
                                                        17         10.   Defendant asserts that it, its employees, and/or agents acted in good
                                                        18 faith and without malice, and neither directly nor indirectly performed any acts
                                                        19 whatsoever which would constitute a violation of any laws or regulations or a
                                                        20 violation of any right, contractual or otherwise, or any duty owed to Plaintiff.
                                                        21                          ELEVENTH AFFIRMATIVE DEFENSE
                                                        22                    (No Standing, No Known Injury, No Damages)
                                                        23         11.   Plaintiff’s alleged claims are barred, in whole or in part, because
                                                        24 Plaintiff does not have standing and have suffered no injury or damage as a result of
                                                        25 the matters alleged in the Complaint. Further, the measure of Plaintiff’s damages, if
                                                        26 any, are based upon guesswork, speculation, and conjecture.
                                                        27
                                                        28

                                                                                                    26                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.162 Page 28 of 34




                                                         1                             TWELFTH AFFIRMATIVE DEFENSE
                                                         2                                      (Unclean Hands)
                                                         3          12.    Each and all of the purported causes of action in the Complaint are
                                                         4 barred by the doctrine of unclean hands due to Plaintiff’s own actions not in good
                                                         5 faith.
                                                         6                          THIRTEENTH AFFIRMATIVE DEFENSE
                                                         7                                 (Contributory Negligence)
                                                         8          13.    That Plaintiff was himself negligent, and that negligence contributed as
                                                         9 a proximate and legal cause to his injury and damages. Recovery herein is therefore
                                                        10 diminished and barred to the degree of that negligence.
                                                        11                          FOURTEENTH AFFIRMATIVE DEFENSE
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12                                    (Assumption of Risk)
BUCKLEY LLP




                                                        13          14.    To the extent that Plaintiff suffered any detriment, the risk of such
                                                        14 detriment was assumed by Plaintiff.
                                                        15                            FIFTEENTH AFFIRMATIVE DEFENSE
                                                        16                                        (Good Faith)
                                                        17          15.    That at all times pertinent herein, Defendant and its employees, and/or
                                                        18 agents were and are presently, duly qualified and herein engaged in the performance
                                                        19 of their regularly assigned duties, and further, these individual employees, and/or
                                                        20 agents at all times herein acted in good faith and without malice.
                                                        21                            SIXTEENTH AFFIRMATIVE DEFENSE
                                                        22                                          (Consent)
                                                        23          16.    Defendant alleges that Plaintiff is barred from asserting any causes of
                                                        24 action by virtue of their consent to the alleged acts and/or conditions.
                                                        25                         SEVENTEENTH AFFIRMATIVE DEFENSE
                                                        26                                      (Breach of Duty)
                                                        27          17.    Defendant alleges that it did not breach any duty to Plaintiff.
                                                        28

                                                                                                      27                Case No. 3:19-cv-01465-BAS-MDD
                                                                    DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.163 Page 29 of 34




                                                         1                        EIGHTEENTH AFFIRMATIVE DEFENSE
                                                         2                          (No Claim Stated, Injunctive Relief)
                                                         3         18.   Defendant alleges that the Complaint fails to properly state a claim for
                                                         4 injunctive relief.
                                                         5                        NINETEENTH AFFIRMATIVE DEFENSE
                                                         6                         (Failure to State a Claim for Attorney Fees)
                                                         7         19.   Defendant allege that Plaintiff failed to state a claim for attorney fees.
                                                         8                         TWENTIETH AFFIRMATIVE DEFENSE
                                                         9                                 (Statute of Limitations)
                                                        10         20.   Plaintiff’s alleged claims are barred, in whole or in part, by the
                                                        11 applicable statutes of limitations including, but not limited to, 12 U.S.C. § 2614; 15
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 U.S.C. §§ 1635(f), 1640(e), 1692k(d); Cal. Bus. & Prof. Code § 17208; Cal. Code
BUCKLEY LLP




                                                        13 Civ. Proc. §§ 337, 338, 339, and 1788.30; Cal. Welf. & Inst. Code § 15657.7.
                                                        14                       TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                        15                                       (Causation)
                                                        16         21.   Factors other than allegedly untrue statements of material fact,
                                                        17 omissions of material fact, misleading statements, or other alleged actions by
                                                        18 Defendant and/or its agents, if any, and/or their predecessors in interest caused some
                                                        19 or all of the harm or damages alleged by Plaintiff.
                                                        20                      TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                        21                                 (Proximate Causation)
                                                        22         22.   Plaintiff’s alleged claims are barred, in whole or in part, because
                                                        23 Plaintiff’s claimed injuries and damages were not proximately caused by any acts or
                                                        24 omissions of Defendant and/or its agents, if any, and/or its predecessors in interest.
                                                        25                       TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                        26                                 (Independent Conduct)
                                                        27         23.   Plaintiff’s alleged claims are barred, in whole or in part, because any
                                                        28 and all injuries and damages alleged in the Complaint were caused by the

                                                                                                    28                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.164 Page 30 of 34




                                                         1 independent conduct of one or more persons and/or entities over which Defendant
                                                         2 had no control and for whose actions/omissions Defendant is not responsible.
                                                         3                      TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                         4                             (Voluntary Payment Doctrine)
                                                         5         24.   Plaintiff’s alleged claims are barred, in whole or in part, by the
                                                         6 voluntary payment doctrine, under which they cannot recover payments voluntarily
                                                         7 made with full knowledge of the facts.
                                                         8                       TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                         9                                         (Offset)
                                                        10         25.   Plaintiff received all or substantially all of the benefit from the products
                                                        11 and/or services at issue that he bargained for, and to that extent any damages and/or
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 restitution that they might be entitled to recover must be correspondingly reduced.
BUCKLEY LLP




                                                        13                       TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                        14                                (Limitation of Liability)
                                                        15         26.   Plaintiff’s alleged claims and/or the recovery of all or certain claimed
                                                        16 damages by Plaintiff may be precluded by disclaimers, limitations of liability,
                                                        17 and/or other language or terms set forth in documents provided to Plaintiff and/or
                                                        18 agreements entered into by Plaintiff.
                                                        19                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                        20                                         (Puffing)
                                                        21         27.   Defendant alleges that any statements allegedly made by any of the
                                                        22 defendants and/or their agents, if any, and/or their predecessors in interest were
                                                        23 mere inactionable “puffing” or opinion, and were not representations of fact.
                                                        24                      TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                        25                                   (Constitutionality)
                                                        26         28.   Any finding of liability under the UCL would violate the Due Process
                                                        27 Clause of the Fourteenth Amendment to the United States Constitution, and of
                                                        28 Article I, Section 7 of the California Constitution, because the standards of liability

                                                                                                    29                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.165 Page 31 of 34




                                                         1 under these statutes are unduly vague and subjective, and permit retroactive,
                                                         2 random, arbitrary, and capricious punishment that serves no legitimate
                                                         3 governmental interest.
                                                         4                       TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                         5                                         (Reliance)
                                                         6         29.    Plaintiff’s alleged claims are barred, in whole or in part, because
                                                         7 Plaintiff did not actually rely on any statement or omission, and he is not entitled to
                                                         8 rely on any presumption of reliance.
                                                         9                          THIRTIETH AFFIRMATIVE DEFENSE
                                                        10                                  (Written Disclosures)
                                                        11         30.    Plaintiff’s alleged claims are barred, in whole or in part, because
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 Plaintiff’s allegations of misrepresentation are inconsistent with, and contrary to,
BUCKLEY LLP




                                                        13 plain written disclosures provided to Plaintiff.
                                                        14                        THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                        15                                       (Preemption)
                                                        16         31.    Plaintiff’s alleged claims are barred, in whole or in part, because they
                                                        17 are preempted by state and/or federal law.
                                                        18                       THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                        19                                 (Limited to Restitution)
                                                        20         32.    Plaintiff’s alleged claims are barred, in whole or in part, because the
                                                        21 remedy for certain of their causes of action is limited to restitutionary relief.
                                                        22                        THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                        23                                       (No Liability)
                                                        24         33.    To the extent that liability is adjudicated, Defendant alleges that other
                                                        25 defendants or third persons, are responsible and that Defendant is not.
                                                        26
                                                        27
                                                        28

                                                                                                    30                Case No. 3:19-cv-01465-BAS-MDD
                                                                  DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.166 Page 32 of 34




                                                         1                      THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                         2                                 (15 U.S.C. § 1692k(c))
                                                         3        34.    Plaintiff’s alleged claims under the Fair Debt Collection Practices Act
                                                         4 are barred, in whole or in part, under 15 U.S.C. § 1692k(c), because any violation of
                                                         5 the Act by Defendant was not intentional and resulted from a bona fide error
                                                         6 notwithstanding the maintenance of procedures reasonably adapted to avoid any
                                                         7 such error.
                                                         8                       THIRTY-FIFTH AFFIRMATIVE DEFENSE
                                                         9                                    (15 U.S.C. § 1692k(e))
                                                        10        35.    Plaintiff’s alleged claims under the Fair Debt Collection Practices Act
                                                        11 are barred, in whole or in part, under 15 U.S.C. § 1692k(e), because any violation of
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12 the Act by Defendant is premised on an act or omission in good faith in conformity
BUCKLEY LLP




                                                        13 with an advisory opinion of the Consumer Financial Protection Bureau.
                                                        14                       THIRTY-SIXTH AFFIRMATIVE DEFENSE
                                                        15                                (Cal. Civ. Code § 1788.30(e))
                                                        16        36.    Plaintiff’s alleged claims under the Rosenthal Fair Debt Collection
                                                        17 Practices Act are barred, in whole or in part, under Cal. Civ. Code § 1788.30(e),
                                                        18 because any violation of the Act by Defendant was not intentional and resulted
                                                        19 notwithstanding the maintenance of procedures reasonably adapted to avoid any
                                                        20 such violation.
                                                        21                     THIRTY-SEVENTH AFFIRMATIVE DEFENSE
                                                        22                    (Reservation of Rights to Add Affirmative Defenses)
                                                        23        37.    Defendant alleges that it has not knowingly or intentionally waived any
                                                        24 applicable affirmative defenses and reserves the right to assert and rely on such
                                                        25 other applicable affirmative defenses as may come available or apparent during
                                                        26 discovery proceedings and further reserves the right to amend this answer and
                                                        27 defenses accordingly and to delete defenses if determined are not applicable during
                                                        28 the course of discovery and other proceedings.

                                                                                                   31                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.167 Page 33 of 34




                                                         1
                                                         2 DATED: October 28, 2019             BUCKLEY LLP
                                                         3
                                                         4
                                                                                               By:         /s/ Fredrick S. Levin
                                                         5
                                                                                                     Fredrick S. Levin
                                                         6
                                                         7                                           Attorneys for Defendant Ygrene Energy
                                                                                                     Fund, Inc.
                                                         8
                                                         9
                                                        10
                                                        11
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000
                 SANTA MONICA, CALIFORNIA 90401




                                                        12
BUCKLEY LLP




                                                        13
                                                        14
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                  32                Case No. 3:19-cv-01465-BAS-MDD
                                                                DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
                                           Case 3:19-cv-01465-BAS-MDD Document 23 Filed 10/28/19 PageID.168 Page 34 of 34




                                                         1                            CERTIFICATE OF SERVICE
                                                         2        I hereby certify that on this 28th day of October, 2019, I electronically filed
                                                         3 the foregoing DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO
                                                         4 FIRST AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF
                                                         5 system which will send notification of such filing to the following:
                                                         6         Christian B. McLaughlin
                                                                   LAW OFFICE OF CHRISTIAN
                                                         7         MCLAUGHLIN
                                                                   701 Palomar Airport Road, Suite
                                                         8         300
                                                                   Carlsbad, CA 92011
                                                         9         Telephone: (760) 431-2200
                                                                   Facsimile: (760) 431-2244
                                                        10         Chris@legalobjective.com
                                                        11         Sharice Baboumian Marootian
              TEL (310) 424-3900 • FAX (310) 424-3960
               100 WILSHIRE BOULEVARD, SUITE 1000




                                                                   ABDULAZIZ GROSSBART &
                 SANTA MONICA, CALIFORNIA 90401




                                                        12         RUDMAN
                                                                   6454 Coldwater Canyon Avenue
BUCKLEY LLP




                                                        13         North Hollywood , CA 91606
                                                                   Telephone: (818) 760-2000
                                                        14         Facsimile: (818) 760-3908
                                                                   sbm@agrlaw.com
                                                        15
                                                                   William W. Palmer
                                                        16         PALMER LAW GROUP PLC
                                                                   2443 Fair Oaks Boulevard
                                                        17         Suite 545
                                                                   Sacramento , CA 95825
                                                        18         Telephone: (916) -972-0761
                                                                   Fax: (916) 917-5397
                                                        19         wpalmer@palmercorp.com
                                                        20         Allen Sattler
                                                                   Freeman Mathis Gary, LLP
                                                        21         3030 Old Ranch Parkway Suite
                                                                   280
                                                        22         Seal Beach , CA 90740
                                                                   Telephone: (562) 583-2130
                                                        23         asattler@fmglaw.com
                                                        24
                                                        25
                                                                                                             /s/ Fredrick S. Levin
                                                        26                                             Fredrick S. Levin
                                                        27
                                                        28

                                                                                                   33                Case No. 3:19-cv-01465-BAS-MDD
                                                                 DEFENDANT YGRENE ENERGY FUND, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
